Citation Nr: 0906768	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-34 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 
1982.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran provided testimony at an October 2008 hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims folder.


FINDING OF FACT

Right ear hearing loss is manifested, at most, by an average 
puretone threshold of 45 decibels with speech discrimination 
of 96 percent; left ear hearing loss is manifested, at most, 
by an average puretone threshold of 45 decibels with speech 
discrimination of 92 percent. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85 Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23, 353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board is aware of the Court's clarification as to the 
requirements of 38 U.S.C.A. § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the Veteran is challenging the initial evaluation 
assigned for bilateral hearing loss.  There has been no 
"increased rating claim."  Rather, there has been only one 
claim as to the Veteran's hearing loss disability, the 
original claim in which the Veteran sought to establish 
service connection and receive compensation for this 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
Veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The VCAA duty to notify was mostly satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed 
all three notice elements. The May 2005 letter was sent prior 
to the initial RO decision in this matter.  That letter 
informed the Veteran of the evidence needed to substantiate 
his claim for service connection and of the Veteran's and 
VA's respective duties for obtaining evidence.  

It is acknowledged that the duty to notify with regard to how 
VA assigns disability ratings and effective dates for a claim 
for service connection was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.   Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in April 2007.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  Thus, the notice defect with respect to 
disability ratings and effective dates was cured.

Although the April 2007 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of an SSOC issued in September 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed and decide this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.

The Board notes the Veteran's assertion in his October 2008 
hearing that he had not been informed of the rating schedule 
or the way in which ratings were assigned.  However, the 
September 2006 SOC provided him with the specific rating 
criteria and tables and explained how disability ratings were 
assigned and how the rating for his specific hearing loss was 
determined.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained service treatment 
records and VA outpatient treatment records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Appropriate audiological examinations were afforded the 
Veteran in August 2005 and June 2007.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Increased Rating

Service connection for bilateral hearing loss was granted in 
October 2005.  A noncompensable disability rating was 
assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
the two evaluations shall be assigned, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the Veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based on a single, incomplete, or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

In general, it should be noted that separate ratings for 
separate time periods, referred to as "staged ratings," are 
appropriate in cases where the Veteran either disagrees with 
the initial rating assigned, as in this case, or seeks an 
increased rating.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, and as measured by puretone audiometric tests in 
the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Of record are audiometric test results from VA examinations 
conducted in August 2005 and June 2007.  In October 2005, the 
RO applied the results of the August 2005 examination to 
determine a disability evaluation of the Veteran's hearing 
loss.  The June 2007 examination results are more favorable 
to the Veteran than the August 2005 results.  On the 
audiological evaluation in June 2007, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
35
55
60
45
LEFT
30
35
45
70
45

Rating the Veteran's hearing disorder using the puretone 
averages noted on the June 2007 audiological examination 
report would not result in a compensable rating.  The 
Veteran's puretone averages bilaterally were 45 decibels.  
Speech discrimination for the right and left ear were 96 and 
92 percent, respectively.  None of the audiometric test 
results fell into one of the exceptional patterns of hearing 
loss stated in 38 C.F.R. § 4.86.  

In short, application of Table VI results in an assignment of 
Roman Numeral I for each ear.  Application of Table VII 
results in a "0" percent or non-compensable evaluation 
under 38 C.F.R. § 4.85.  Accordingly, the Veteran's bilateral 
hearing loss does not warrant a compensable rating.

In a letter attached to his substantive appeal, received in 
November 2006, the Veteran disagreed with the findings of the 
VA audiological examination conducted in August 2005.  
Specifically, the Veteran contended that conducting an 
audiological evaluation in a sound-proof room with headsets 
produced an inaccurate evaluation of his hearing loss 
disability.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
Veteran challenged the VA's policy of conducting audiological 
testing in a sound-controlled room.  In rejecting the 
Veteran's challenge, the Court noted that:

[T]he appellant has offered no expert 
medical evidence demonstrating that an 
audiometry test conducted in a sound-
controlled room produces inaccurate, 
misleading, or clinically unacceptable 
test results.  Nor has the appellant 
offered any expert medical evidence 
demonstrating that an alternative 
testing method exists and that this 
method is in use by the general medical 
community.  The appellant has simply 
offered his own unsubstantiated lay 
opinion as to the impropriety of this 
testing method.  The Court will not 
invalidate the Secretary's chosen 
policy on this basis.

Id. at 454.

As in Martinak, the Veteran in this case has simply offered 
his own unsubstantiated opinion that the audiological testing 
he received did not accurately measure his disability.  He 
has not provided the Board with any medical evidence that his 
test was inaccurate or with results from an alternative form 
of audiological testing which he believes are more 
representative of his degree of impairment and which show 
indications of hearing loss substantially greater that that 
shown on VA examination.  (The hearing test results provided 
by him in May 2006 pertaining to evaluation at a military 
facility in November 2005 show pure tone thresholds 
consistent with those shown on VA examination.)  The hearing 
test is simply a basis to evaluate the nature and extent of 
the Veteran's hearing loss in an objective manner.  The 
testing does not suggest that the Veteran does not have some 
problems with his hearing, simply that the current hearing 
loss does not provide a basis to grant compensation at this 
level of disability.  The Board has reviewed the treatment 
records and VA examinations, but finds no basis to award the 
Veteran a higher evaluation.

The Board does not find evidence that the Veteran's hearing 
loss disability should be increased for any period based on 
the facts found during the entire appeal period.  The 
evidence of record from the day the Veteran filed the claim 
to the present supports the conclusion that the Veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  As such, the claim for a 
compensable evaluation for bilateral hearing loss must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


